Citation Nr: 1223343	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  06-20 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection a bilateral foot disorder.

2.  Entitlement to service connection for a lumbosacral spine disorder, to include degenerative disc disease (lumbar spine disorder).  

3.  Entitlement to service connection for sciatic nerve impairment with muscle pain and spasm.

4.  Entitlement to service connection for a chronic neurological disorder, other than the sciatic neuropathy.

5.  Entitlement to service connection for sinus headaches.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs
ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2005 and March 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a February 2009 decision, the Board denied the Veteran's claims for service connection for a bilateral foot disorder, lumbar spine disorder, sciatic neuropathy, and chronic neurological condition.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2009 Order, the Court vacated the February 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JMR).  The September 2009 Order and accompanying JMR make no mention of the February 2009 Board Remand of the Veteran's service-connection claim for sinus headaches for further evidentiary development.  

In April 2010, the Board remanded the matter for further evidentiary development.  Specifically, the Board directed the RO to send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to assist the Veteran in obtaining all medical records pertinent to his claims.  The Veteran was also to be scheduled for a VA examination to determine the nature and etiology of his bilateral foot disorder, lumbar spine disorder, sciatic neuropathy, and chronic neurological disorder.    

The Veteran initially filed separate claims for service connection for degenerative disc disease and a lumbosacral spine disorder.  However, the scope of a disability claim includes any disability that may reasonably be encompassed by an appellant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has consolidated these matters and recharacterized the issue to reflect that it is one of service connection for a lumbar spine disability to include degenerative disc disease.  

In his June 2006 substantive appeal, the Veteran requested that a videoconference hearing be scheduled in order to allow him to provide testimony before the Board.  In December 2008, the Veteran withdrew his request for such a hearing.  

Additionally, the Veteran submitted an Independent Medical Examination, dated in January 2010, which indicates that his various disorders, to include bilateral neuromas, bilateral pes planus, bilateral plantar calluses, intervertebral disc disease, and sciatic nerve impairment, render him permanently and totally disabled and unable to engage in any type of gainful employment.  Following the grant of service connection for the bilateral neuromas, bilateral pes planus, bilateral plantar calluses, degenerative disc disease, and sciatic nerve impairment, the matter is REFERRED to the RO to clarify whether the Veteran wishes to assert a claim of entitlement to a total disability rating due to individual unemployability (TDIU) and to adjudicate the matter if necessary.  

The issue of service connection for sinus headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise regarding whether bilateral neuromas, bilateral pes planus, and bilateral plantar calluses are causally related to active duty.  

2.  The evidence is at least in equipoise regarding whether degenerative disc disease is causally related to active duty.  

3.  The evidence is at least in equipoise regarding whether bilateral sciatic nerve impairment is proximately due to or the result of the Veteran's service-connected degenerative disc disease.  

4.  A chronic neurological disorder, other than the sciatic neuropathy, is not related to a disease or injury in service, nor was it manifest within one year of service discharge.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral neuromas, bilateral pes planus, and plantar calluses were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  Resolving the benefit of the doubt in favor of the Veteran, degenerative disc disease was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  Resolving the benefit of the doubt in favor of the Veteran, sciatic nerve impairment is proximately due to or the result of service-connected degenerative disc disease.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  

4.  A chronic neurological disorder, other than sciatic nerve impairment, was not incurred in active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's service connection claims for a bilateral foot disorder, a lumbar spine disorder, and sciatic neuropathy, these claims on appeal are being granted.  Therefore, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's claim for service connection for a chronic neuropathy disorder, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in July 2005 and April 2010 with regard to the claim for service connection for a chronic neurological disorder.  Taken together, the letters addressed all the notice requirements with respect to a claim for service connection.  Although the April 2010 letter was provided after the initial adjudication of the claim, the claim was subsequently readjudicated in an April 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In the April 2010 remand, the RO was directed to assist the Veteran in obtaining private medical records pertinent to his claim.  In an April 2010 letter, the RO requested that the Veteran sign the attached authorization forms (VA 21-4142) allowing VA to assist him in obtaining the private medical records referenced by the Veteran.  The RO again requested that the Veteran submit authorization forms in a May 2011 letter.  The Veteran submitted signed VA 21-4142, authorization forms in May 2011.  Unfortunately, the RO did not request these documents within 180 days and therefore needed the Veteran to submit additional authorization forms.  In a November 2011 letter, the Veteran was notified that he again needed to submit additional VA 21-4142, authorization forms specifically for St. Francis Hospital, Dr. Roberts, and Edna Heath Care Clinics.  The Veteran did not respond.  Because the Veteran has an obligation to cooperate with VA in the development of his claim, and the RO cannot compel the Veteran to submit these forms, the Board finds that VA's duty to assist has been satisfied.  See 38 C.F.R. § 3.159; Woods v. Derwinski, 1 Vet. App. 190 (1991).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

A VA opinion was obtained in March 2012 in association with his service connection claim.  The Board finds that the March 2012 VA examination and opinion is adequate as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiner considered all of the pertinent medical evidence of record and the Veteran's statements, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  As such, the Board finds that the opinion is adequate.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a)(2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

a.  Bilateral Neuromas, Bilateral Pes Planus, and Bilateral Plantar Calluses 

Post-service treatment records indicate that the Veteran suffers from bilateral pes planus, bilateral hallux valgus, bilateral hammertoes, degenerative joint disease of the great toe MTP joints, bilateral plantar fasciitis, status post excision bilateral interdigital neuroma, healed with residual scar and without associated neurologic condition and status post left 5th toe surgery, and a likely tailor's bunion, healed with residual scar without current symptoms.  The Veteran has currently diagnosed disorders, and the Board turns to the issues of service incurrence and nexus.  
The Veteran has asserted that he sustained a foot injury during service for which he was treated in service and has continued to suffer from since his service separation.  He indicated that he received treatment for his foot pain in 1974 at a hospital in Kansas City, Missouri, and in Dallas, Texas, in 1976.  He also indicated that he underwent foot surgery in 1980.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr, 21 Vet App 303; Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report his in-service and post-service symptoms as well as his observable symptomatology, to include the symptomatology related to his bilateral pes planus and bilateral plantar calluses.  See e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Service treatment records show that in January 1971 the Veteran injured his right foot while playing basketball for which he was treated.  X-rays were negative for any abnormalities.  In a March 1973 Report of Medical History taken during a food handlers examination, the Veteran complained of foot trouble.  A September 1973 treatment note shows that the Veteran had an old foot injury.  The February 1974 separation examination showed clinically normal feet.  The examiner indicated that the Veteran, in part, denied a significant medical or surgical history of disorders.  

Post-service treatment records provide that the Veteran complained of painful calluses on the plantar aspects of both feet in March 1997.  These private treatment notes indicated that the Veteran had bilateral neuromas for which he underwent surgery in March 1997.  He was diagnosed with interdigital neuroma, third intermetatarsal space bilaterally.  Subsequent private treatment records show that the Veteran continued to seek treatment from March 1997 to June 1997 for his feet.  

An August 2005 letter from Dr. M. indicates that the Veteran's injuries to his lower back and feet had progressed since the time of the original injury.  There is no mention of when the original injury took place.  A July 2006 letter, Dr. M. indicated that the Veteran injured his feet in January 1971 and that the condition had progressed since the time of this injury.  

In a January 2010 Independent Medical Examination report, the Veteran indicated that during his active duty his duties entailed standing, walking, and lifting, which caused his back and legs to hurt by the end of the day.  The Veteran indicated that he injured his right ankle during service and asserted that it continued to hurt throughout service.  He also indicated that it would give way and noted that he began walking with a limp, and he would strain it frequently when lifting or squatting.  The Veteran asserted that he continued to have weakness on the inner aspect of his right ankle, pain in his arches and between his third and fourth toes with some numbness, and the development of more calluses on the bottom of his feet after service discharge.  The examiner noted the Veteran's medical history in this report, to include the removal of a bunion from his left toe in 1980 and the excision of neuroma on the third IMS bilaterally in 1997.  Following examination of the lower extremities and feet, the Veteran was diagnosed with sprain of the right ankle with medial instability, bilateral fallen arches, and bilateral flat feet with hypertrophy of the bones of the feet causing bilateral neuromas and plantar calluses.  The examiner opined that the Veteran's lower extremity disabilities are as likely as not due to and a consequence of the Veteran's service.  The examiner reasoned that the Veteran's right ankle injury caused an antalgic gait and his constant walking and standing in service caused the flattening of his feet.  He noted that this caused traumatic arthritis and hypertrophy of the tendons and muscles in his feet and led to the degeneration of his right ankle and feet.  

The Veteran was afforded a VA examination in March 2012 where the examiner indicated review of the claims file and noted the Veteran's in-service right ankle injury and continued bilateral foot pain both during and after service separation.  Upon examination, the Veteran was diagnosed with bilateral pes planus, status post excision bilateral interdigial neuroma, healed with residual scar, bilateral hallux valgus, bilateral hammertoes, degenerative joint disease of the bilateral great toe MTP joints, bilateral plantar fasciitis, and status post left 5th toe surgery, likely for tailor's bunion, healed with residual scar without current symptoms.  The examiner opined that the above disabilities are less likely as not due to an injury, disease or other event of the Veteran's period of active service.  The examiner reasoned that, although the Veteran sought treatment for a right ankle injury in January 1971 and complained of foot problems in March 1973 and in September 1973, there was no note of chronic foot pain, prolonged need for change in duties due to a foot condition, and no history of pes planus.  The examiner went on to note that the Veteran's feet were noted to be normal during the enlistment and separation examinations.  The examiner discussed the private medical records to include Dr. M. and Dr. E.'s reports and positive nexus medical opinions.  However, he did not discuss the Veteran's assertions of continuity of symptomatology.  

The evidence is in equipoise as to whether the Veteran's bilateral neuromas, bilateral pes planus, and bilateral plantar callues are realted to service.  On the one hand, the March 2012 VA examiner provided that the Veteran's bilateral foot disorders were not related to service as there was no documentation of a chronic foot problems during service nor a nexus found between his military service and his current bilateral foot disorders.  The Board finds that this opinion is sufficient as it is based upon a review of the Veteran's claims file, to include his service treatment records and the Veteran's in-service right ankle injury, as well as his post-service medical treatment for his bilateral feet.  The examiner provided sufficient reasoning to support his medical opinion although there is no discussion of continuity of symptomatology.  

On the other hand, the record also contains the January 2010 Independent Medical Examination which supports the Veteran's claim.  As noted above, the physician demonstrated knowledge of the Veteran's medical history, to include his January 1971 right ankle injury, his continued right ankle pain and bilateral foot pain, and his post-service medical treatment for his right ankle and bilateral foot pain.  This physician also provided a well-reasoned rationale for his positive nexus opinion.  In addition, the letters dated in August 2005 and July 2006 indicate that the Veteran's in-service foot injury had progressed since the time of the original in-service injury.  

Although these private opinions are based primarily on the Veteran's own lay description of his in-service injury, the Board may not disregard a favorable medical opinion solely because it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  In this case, the Board finds no reason to doubt the Veteran's credibility with respect to the history of the continuity of his symptoms.  The Veteran's statements throughout this appeal as well as in the medical records are consistent.  There has been no discrepancy in the date that the Veteran claims to have injured his right ankle.  Therefore, the Board finds the Veteran's statements to be credible.  See Caluza v. Brown, 7 Vet. App. 495, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996 (per curiam).

These private medical records support the Veteran's claim.  The Board finds the January 2010 private opinion in support of the Veteran's claim to be persuasive.  This provider was given sufficient facts of the Veteran's medical history and provided a reasoned rationale for his conclusion.  Nieves-Rodriquez, 22 Vet. App. 295.

Given that the private medical records have discussed the Veteran's in-service symptomatology in relation to his diagnoses and given that the opinion is favorable to the claim, the Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral pes planus, bilateral plantar calluses, and bilateral neuromas are related to the Veteran's active service.  A remand is not necessary here to obtain another medical opinion to decide the claim as the private doctors' records and opinions are sufficient for that purpose.  See 38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  

Given these persuasive statements, the Board finds that the evidence for and against the claim for service connection is in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  As such, the Board finds that service connection is warranted. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

b. Degenerative Disc Disease 

Post-service medical records show that the Veteran was diagnosed with probable mild lower lumbar spine degenerative changes and mild degenerative disc disease of the lumbar spine.  Therefore, the evidence demonstrates that the Veteran has a current disability, and the Board thus turns to the issues of in-service incurrence and nexus.  

Service treatment records indicate that the Veteran's spine was clinically found to be normal during his service entrance examination.  He denied any problems with swollen or painful joints.  In a February 1973 treatment note, the Veteran sought treatment for upper back pain.  On examination, the Veteran's back was within normal limits and he was assessed with muscle pain and prescribed rest.  A March 1973 report of medical history shows that the Veteran complained of swollen or painful joints.  In a February 1974 separation examination, the Veteran's spine was found to be clinically normal.  

In a December 2004 private medical report, the Veteran was diagnosed with chronic and inactive bilateral S1 radicular process, and lumbar radicular process secondary to spinal stenosis.  The Veteran submitted a letter from a private doctor dated in August 2005 which indicated that his low back injury had progressed since the time of his original injury.  The private physician did not provide a date of the original injury.  In a July 2006 letter, the physician indicated that the Veteran's back injury had progressed since the time of the original injury, dated in February 1973 (which was during his active service).  

During a January 2010 Independent Medical Examination, the Veteran asserted that his back started to hurt during service.  The Veteran indicated that in February 1973 he began having back pain which was severe enough for him to seek treatment from the Richards-Gebaur Air Base in Missouri.  He noted that after service separation he continued to have intermittent pain in his back and in the 1990s it began to radiate into his lower extremities which necessitated the use of a cane in 1992.  After examination, the private physician diagnosed the Veteran with muscle tendon unit strain of back with deranged discs and bilateral S1 nerve root impingement and intervertebral disc with continuous incapacitating episodes.  The physician opined that these disabilities were as likely as not due to the Veteran's service.  The physician noted that the Veteran injured his right ankle during service and reasoned that as a consequence of his right ankle, he developed an antalgic gait, which eventually lead to the degeneration in his back, right ankle, and feet.  The examiner also indicated that the continued spasm in his back caused increased pressure on the disc in his back causing the L5-S1 disc to become protruding causing lateral S1 nerve root impingement.    

The Veteran was afforded a March 2012 VA examination where the examiner noted the Veteran's in-service back pain for which he was diagnosed with muscle strain and treated with muscle relaxes.  The examiner also noted that the Veteran continued to have problems with his low back pain which would "give out" from time to time and for which he saw several physicians who treated him with muscle relaxers, to include a physician in the 1980s and again in the early 2000s with complaints of radiating pain into his lower extremities.  Upon examination, the Veteran was diagnosed with mild degenerative disc disease of the lumbar spine and a history of chronic inactive bilateral S1 radiculopathy secondary to degenerative disc without evidence of current active symptoms.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine with a history of chronic inactive sciatic radiculopathy is less likely than not due to an injury, disease, or other event of the Veteran's service.  The examiner reasoned that there was no record of chronic or recurrent back pain in service and the Veteran's spine was normal on entrance and separation examination.  The examiner discussed the private letters dated in August 2005 and July 2006 as well as the IME report and provided reasons he did not agree with their opinions.  

Again, the Board concludes that that evidence is in equipoise as to whether the Veteran's degenerative disc disease is related to service.

On the one hand, the March 2012 VA examination report indicates that the Veteran's degenerative disc disease was not related to service as there was no documentation of chronic spine problems during service or a nexus found between his military service and his current spine disorder.  This opinion is sufficient as it is based upon a review of the Veteran's claims file, to include his service treatment records and the Veteran's in-service treatment for back pain, as well as his post-service medical treatment for his spine pain.  The examiner provided sufficient reasoning to support his medical opinion.  

On the other hand, January 2010 Independent Medical Examination report supports the Veteran's claim.  As noted above, this physician indicated an extensive knowledge of the Veteran's medical history, to include his in-service treatment for back pain, as well as his continued back pain and his post-service medical treatment for his lumbar spine.  This physician also provided a well-reasoned rationale for his positive nexus opinion.  The Board also notes the letters dated in August 2005 and July 2006 which indicate that the Veteran's in-service back injury had progressed since the time of the original injury.  

The Board has closely reviewed this conflicting evidence and finds the January 2010 IME report to be persuasive.  This physician was given sufficient facts of the Veteran's medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based merely on the recitations of a claimant).  He based his opinion on sound medical principles and provided a reasonable rationale for such.  See Neives-Rodrequez, 22 Vet. App. 295.  For the same reasons, the Board also finds the negative nexus opinion in the March 2012 VA examination to be persuasive.  The examiner reviewed the record, took the Veteran's history, interviewed him as to his current symptoms, and conducted a physical examination.  Thereafter, the examiner based her opinion on the specific facts of this case and on sound, albeit conflicting, medical principles.  Id; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or other rationale should accompany medical opinion).  

The Board notes that the January 2010 IME physician did not word his opinion precisely as is preferred by the Board and clarification would be helpful; however, the Board finds that the evidence is otherwise sufficient to grant this claim.  See Mariano, 17 Vet. App. at 312.  

Given the persuasive statements, the Board finds that the evidence for and against the claim for service connection is in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  Accordingly, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  

c. Sciatic Nerve Impairment

The Veteran asserts that his sciatic nerve impairment is caused by his service.  The medical evidence suggests that the impairment is related to his lumbar spine disorder.  Therefore, the Board will also evaluate whether service connection is warranted on a secondary basis which requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Allen, 8 Vet. App. 374; 38 C.F.R. § 3.310.

Post service medical records show that the Veteran has been diagnosed with chronic, inactive bilateral S1 (sciatic) radiculopathy, bilateral mild sciatic nerve impairment.  Therefore, the Veteran has a current disability, and the Board turns to the issue of whether this disorder is caused or aggravated by his degenerative disc disease.

The Veteran contends that his sciatic nerve impairment is related to service and/or his degenerative disc disease.  As a layperson, the Veteran is competent to report his symptoms but he is not competent to proffer a diagnosis or an etiological opinion as to his sciatic nerve impairment.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of sciatic radiculopathy or neuropathy.  The Veteran's February 1974 separation examination showed a clinically normal neurological system.  

Post-service medical records include a December 2004 private EMG report, which shows complaints of a two month history of discomfort of both legs.  The accompanying letter from the private physician indicates that the Veteran had bilateral S1 radicular process which was chronic and inactive.  The physician indicated that the symptomatology was suggestive of a possible lumbar radicular process secondary to spinal stenosis.  

In the January 2010 Independent Medical Report, the Veteran was diagnosed with mild bilateral sciatic nerve (S1 spinal nerve) impairment and intervertebral disc disease with continuous incapacitating episodes.  The examiner noted that pressure to the buttocks produced tingling in the back of the thighs with decreased reflexes of the right knee and bilateral ankles.  The Veteran was diagnosed with bilateral mild sciatic nerve impairment.  The examiner then opined that the bilateral sciatic nerve impairment was due to or a consequence of the Veteran's service.  In his rationale, however, the physician noted the Veteran's in-service right ankle injury and his continuous standing caused injury to his feet which resulted in the degeneration of his back.  He then indicated that the continued spasms in the Veteran's back increased pressure on his discs which led to the bilateral S1 nerve root impingement.  It appears that the physician based this opinion on a thorough examination, review of the Veteran's service and post-service treatment records, and the Veteran's oral medical history.  

During the March 2012 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar and a history of chronic inactive bilateral S1 radiculopathy secondary to degenerative disc disease without evidence of current active symptoms.  The Veteran complained of pain in the anterior thighs but denied radiating pain in the buttocks, back of the thighs or legs or pain or paresthesias in the lower legs or feet.  Despite the pain noted in his anterior thighs, the examiner found that there was no evidence of active bilateral sciatic radiculopathy.  The examiner then opined that there is no medically supported association between the Veteran's active service and his eventual development of degenerative disc disease and sciatic radiculopathy.  The examiner pointed to the lack of history of trauma to the spine or to chronic or recurrent back pain in service, the normal physical examinations at the time of the acute back pain during service, and the normal discharge examination to support his opinion.  

The Board finds the medical opinion in January 2010 to be persuasive.  This physician was given sufficient facts of the Veteran's medical history, to include a current diagnosis mild bilateral sciatic nerve impairment and intervertebral disc disease.  The physician provided a reasonable rationale for his opinion.  See Nieves-Rodriquez, 22 Vet. App. 295.  For the same reasons, the Board finds the negative opinion in the March 2012 VA examination is persuasive.  The VA examiner reviewed the record, took the Veteran's history, and conducted a physical examination.  The examiner then based his opinion on the specific facts of this case and on sound, albeit, conflicting medical principles.  Id.  

The Board notes that the language in the January 2010 IME report initially related the Veteran's sciatic nerve impairment to service.  However, the physician clarified that it was the Veteran's lumbar spine disorder which led to his bilateral S1 nerve root impingement.  While clarification would be helpful, the Board finds that the evidence is otherwise sufficient to grant this claim.  Cf. Mariano, 17 Vet. App. at 312.  
Given the persuasive statements, the Board finds that the evidence for and against the claim for secondary service connection is in relative equipoise.  This is the appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  Accordingly, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

d. Chronic Neurological Disorder

As an initial matter, the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Pain alone, without a diagnosed identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The evidence shows that the Veteran has complained of radiating pain into his extremities; however, no competent evidence shows diagnoses for a chronic neurological disorder, separate and apart from the diagnosed sciatic nerve impairment, discussed above.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of a chronic neurological condition.  During the Veteran's February 1974 separation examination, his neurological system was clinically normal.  

In a December 2004 private EMG report, the Veteran's nerve conduction studies revealed a mild prolongation of the distal tibial motor latency on the left and his H reflex latency was prolonged on the right.  The nerve conduction velocities were within normal limits for all nerves tested.  The EMG report indicated that the study was most consistent with chronic, inactive bilateral S1 radicular process.  There was no evidence of a concomitant polyneuropathy or myopathic processes.  In the accompanying December 2004 letter, the physician indicated that the Veteran had bilateral S1 radicular process which appeared to be chronic and inactive.  He indicated that these findings were suggestive of possible lumbar radicular process, secondary to spinal stenosis.  The physician also indicated that the Veteran's history was suggestive of neurogenic claudication with evidence of peripheral vascular disease.  

In the January 2010 Independent Medical Examination, the Veteran indicated that he injured his back and right ankle during service.  The Veteran asserted that he continued to have back pain which began to radiate down the back of his thighs in the lateral aspect of both feet in the early 1990s.  Following examination, the Veteran had decreased sensation to pin prick and light touch on the lateral aspect of both feet consistent with S1 nerve root impingement.  His reflexes were 2+ and equal in the biceps, left knee, and ankles and 1+ and equal in the wrists and right knee.  He was diagnosed with muscle tendon unit strain of the back with deranged discs and bilateral S1 nerve root impingement and mild right and left sciatic nerve (S1 spinal nerve) impairment.  Dr. E. did not provide further diagnoses of other chronic neurological disorders.  

During the March 2012 VA examination, the Veteran complained that he had occasional burning sensation in the bottom of his feet, with no numbness or tingling of the feet or shooting pain.  The examiner indicated that the Veteran did not have any symptoms associated with any peripheral nerve conditions.  His muscle strength was found to be normal in his upper and lower extremities.  His reflex examination was found to be normal as well his sensory examination.  The examiner found that the Veteran's bilateral sciatic nerves, bilateral external popliteal nerve, bilateral musculocutaneious nerve, bilateral anterior tibial nerve, bilateral internal popliteal nerve, his bilateral posterior tibial nerve, his bilateral anterior crural nerves, his bilateral internal saphenous nerves, his bilateral obturator nerves, his external cutaneous nerves of the thighs, and his bilateral ilio-inguinal nerves to be normal.  The examiner concluded that there was no evidence of a bilateral lower extremity peripheral nerve condition or chronic neurologic condition related to neuroma removed bilateral feet.   

As provided above, the Veteran has asserted that he has a chronic neurological disorder which is related to his active service.  The Veteran is competent to report his in-service and post-service symptoms.  See Jandreau, 492 F.3d at 1377.  He is not competent to proffer a diagnosis or provide an etiological opinion as to any neurological disorders.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1377.  While the Board acknowledges the Veteran's statements regarding his chronic neurological disorders, there is no evidence indicating a current diagnosis for any chronic neurological disorders, separate from his sciatic nerve impairment, and no evidence that such is related to service.  Without any medical evidence of a current chronic neurological disorder, service connection cannot be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); Degmetich, 104 F.3d at 1332.

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and an organic diseases of the nervous system, becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, however, the record does not reflect a diagnosis of a neurological disorder, separate from the Veteran's sciatic nerve impairment, within one year of service separation or currently; and therefore, the Veteran cannot benefit from application of the presumption.  Id.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a bilateral neuromas, bilateral pes planus, and bilateral planar calluses is granted.

Entitlement to service connection for degenerative disc disease is granted.

Entitlement to service connection for sciatic nerve impairment, to include as due to degenerative disc disease, is granted.

Entitlement to service connection for a chronic neurological disorder, other than sciatic nerve impairment, is denied.  


REMAND

In the February 2009 Remand, the Board requested, among other things, that the RO readjudicate the Veteran's claim of service connection for sinus headaches after being scheduled for a VA examination.  On remand, the RO notified the Veteran that a VA medical facility would schedule him for an examination in connection with his claim.  The Veteran was thereafter scheduled for a VA examination in April 2009.  He was notified of the VA examination in a March 2009 letter.  The Veteran failed to report to the VA examination.  In September 2009, the Court issued an Order vacating the Board's February 2009 decision, as it related to the issues discussed above.  This Order and the accompanying JMR made no mention of the Board's remand for further evidentiary development relating to the service connection claim for sinus headaches.  Thereafter, the RO issued a supplemental statement of the case (SSOC) in April 2012.  However, the claim of entitlement to service connection for sinus headaches was not addressed in the April 2012 SSOC.  

Therefore, the Board finds that the RO did not readjudicate the issue of entitlement to service connection for sinus headaches.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 68, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with Board's remand order).  Therefore, the Board is compelled to remand this matter for corrective action.    

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for service connection for sinus headaches on the basis of all relevant evidence and all governing legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


